Exhibit 10(D)

 

TARGET CORPORATION

LONG-TERM INCENTIVE PLAN

(As amended and restated on May 28, 2009)

 

ARTICLE I

ESTABLISHMENT OF THE PLAN

 

1.1           PLAN NAME.  This plan is known as the “Target Corporation
Long-Term Incentive Plan” (hereinafter called the “Plan”).

 

1.2           PURPOSE.  The purpose of the Plan is to advance the performance
and long-term growth of the Company by offering long-term incentives to
directors and employees of the Company and its Subsidiaries and such other
Participants who the Plan Committee determines will contribute to such
performance and growth inuring to the benefit of the shareholders of the
Company.  This Plan is also intended to facilitate recruiting and retaining
personnel of outstanding ability.

 

ARTICLE II

DEFINITIONS

 

2.1           AWARD.  An “Award” is a grant of Stock Options, Stock Appreciation
Rights, Dividend Equivalents, Performance Awards, Restricted Stock or Restricted
Stock Units under the Plan.

 

2.2           BOARD.  The “Board” is the Board of Directors of the Company.

 

2.3           CASH PROCEEDS.  “Cash Proceeds” means the cash actually received
by the Company for the purchase price payable upon exercise of a Stock Option
plus the maximum tax benefit that could be realized by the Company as a result
of the exercise of such Stock Options, which tax benefit shall be determined by
multiplying (a) the amount that is deductible as a result of any such Stock
Option exercise (currently equal to the amount upon which the Participant’s tax
withholding obligation is calculated), times (b) the maximum federal corporate
income tax rate for the year of exercise.  To the extent a Participant pays the
exercise price and/or withholding taxes with shares, Cash Proceeds shall not be
calculated with respect to the amounts so paid.

 

2.4           CHANGE IN CONTROL.  A “Change in Control” shall be deemed to have
occurred if:

 

(a)           50% or more of the directors of the Company shall be persons other
than persons

 

(i)            for whose election proxies shall have been solicited by the
Board, or

 

1

--------------------------------------------------------------------------------


 

(ii)           who are then serving as directors appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
fill newly-created directorships, or

 

(b)           30% or more of the outstanding voting power of the Voting Stock of
the Company is acquired or beneficially owned (as defined in Article IV of the
Restated Articles of Incorporation, as amended, of the Company) by any person
(as defined in Article IV of the Restated Articles of Incorporation, as amended,
of the Company), other than an entity resulting from a Business Combination in
which clauses (x) and (y) of Section 2.4(c) apply, or

 

(c)           the consummation of a merger or consolidation of the Company with
or into another entity, a statutory share exchange, a sale or other disposition
(in one transaction or a series of transactions) of all or substantially all of
the Company’s assets or a similar business combination (each, a “Business
Combination”), in each case unless, immediately following such Business
Combination, (x) all or substantially all of the beneficial owners of the
Company’s Voting Stock immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the voting power of
the then outstanding shares of voting stock (or comparable voting equity
interests) of the surviving or acquiring entity resulting from such Business
Combination (including such beneficial ownership of an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions (as compared to the other beneficial owners
of the Company’s Voting Stock immediately prior to such Business Combination) as
their beneficial ownership of the Company’s Voting Stock immediately prior to
such Business Combination, and (y) no person (as defined in Article IV of the
Restated Articles of Incorporation, as amended, of the Company) beneficially
owns, directly or indirectly, 30% or more of the voting power of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity (other than a direct or indirect parent entity of the surviving or
acquiring entity, that, after giving effect to the Business Combination,
beneficially owns, directly or indirectly, 100% of the outstanding voting stock
(or comparable equity interests) of the surviving or acquiring entity), or

 

(d)           approval by the shareholders of a definitive agreement or plan to
liquidate or dissolve the Company.

 

For purposes of this Section 2.4, “Voting Stock” has the same meaning as defined
in Article IV of the Restated Articles of Incorporation, as amended, of the
Company.

 

2

--------------------------------------------------------------------------------


 

2.5           CODE.  The “Code” is the Internal Revenue Code of 1986, as
amended, and rules and regulations thereunder, as now in force or as hereafter
amended.

 

2.6           COMPANY.  The “Company” is Target Corporation, a Minnesota
corporation, and any successor thereof.

 

2.7           COMMON STOCK.  “Common Stock” is the common stock, $.0833 par
value per share (as such par value may be adjusted from time to time) of the
Company.

 

2.8           DATE OF GRANT.  The “Date of Grant” of an Award is the date
designated in the resolution by the Plan Committee as the date of an Award,
which shall not be earlier than the date of the resolution and action thereon by
the Plan Committee.  In the absence of a designated date or a fixed method of
computing such date being specifically set forth in the Plan Committee’s
resolution, then the Date of Grant shall be the date of the Plan Committee’s
resolution or action.

 

2.9           DIVIDEND EQUIVALENT.  A “Dividend Equivalent” is a right to
receive an amount equal to the regular cash dividend paid on one share of Common
Stock.  Dividend Equivalents may only be granted in connection with the grant of
an Award that is based on but does not consist of shares of Common Stock
(whether or not restricted).  The number of Dividend Equivalents so granted
shall not exceed the number of related stock-based rights.  (For example, the
number of Dividend Equivalents granted in connection with a grant of Stock
Appreciation Rights may equal the number of such Stock Appreciation Rights, even
though the number of shares actually paid upon exercise of those Stock
Appreciation Rights necessarily will be less than the number of Stock
Appreciation Rights and Dividend Equivalents granted.)  Dividend Equivalents
shall be subject to such terms and conditions as may be established by the Plan
Committee, but they shall expire no later than the date on which their related
stock-based rights are either exercised, expire or are forfeited (whichever
occurs first).  The amounts payable due to a grant of Dividend Equivalents may
be paid in cash, either currently or deferred, or converted into shares of
Common Stock, as determined by the Plan Committee.

 

2.10         EXCHANGE ACT.  The “Exchange Act” is the Securities Exchange Act of
1934, as amended, and rules and regulations thereunder, as now in force or as
hereafter amended.

 

2.11         FAIR MARKET VALUE.

 

(a)           Solely for purposes of determining the exercise price of a Stock
Option or Stock Appreciation Right, “Fair Market Value” of a share of Common
Stock on any date is the Volume Weighted Average Price for such stock as
reported for such stock by Bloomberg L.P. on such date, or in the absence of
such report the Volume Weighted Average Price for such stock as reported for
such stock by the New York Stock Exchange on such date or, if no sale has been
recorded by Bloomberg L.P. or the New York Stock

 

3

--------------------------------------------------------------------------------


 

Exchange on such date, then on the last preceding date on which any such sale
shall have been made in the order of primacy indicated above.

 

(b)           For all other purposes of the Plan, “Fair Market Value” of a share
of Common Stock shall be the amount determined by the Company using such
criteria as it shall determine, in its sole discretion, to be appropriate for
valuation.

 

2.12         INCENTIVE STOCK OPTIONS.  An “Incentive Stock Option” is a Stock
Option that is intended to qualify as an “incentive stock option” under
Section 422 of the Code.

 

2.13         NON-QUALIFIED OPTIONS.  A “Non-Qualified Option” is a Stock Option
that is not intended to qualify as an “incentive stock option” under Section 422
of the Code.

 

2.14         PARTICIPANT.  A “Participant” is a person who has been designated
as such by the Plan Committee and granted an Award under this Plan pursuant to
Article III hereof.

 

2.15         PERFORMANCE GOALS.  “Performance Goals” are the performance
conditions, if any, established pursuant to Section 4.1 hereof by the Plan
Committee in connection with an Award.

 

2.16         PERFORMANCE PERIOD.  The “Performance Period” with respect to a
Performance Award is a period of not less than one calendar year or one fiscal
year of the Company, beginning not earlier than the year in which such
Performance Award is granted, which may be referred to herein and by the Plan
Committee by use of the calendar or fiscal year in which a particular
Performance Period commences.

 

2.17         PERFORMANCE AWARD.  A “Performance Award” is any of: a number of
shares of Common Stock subject to Performance Goals (“Performance Shares”), a
right to receive a number of shares of Common Stock subject to Performance Goals
(“Performance Share Units”), or a cash amount subject to Performance Goals
(“Performance Units”), determined (in all cases) in accordance with Article IV
of this Plan based on the extent to which the applicable Performance Goals are
achieved.  A Performance Award shall be of no value to a Participant unless and
until earned in accordance with Article IV hereof.

 

2.18         PLAN COMMITTEE.  The “Plan Committee” is the committee described in
Section 8.1 hereof.

 

2.19         PLAN YEAR.  The “Plan Year” shall be a fiscal year of the Company
falling within the term of this Plan.

 

4

--------------------------------------------------------------------------------


 

2.20         RESTRICTED STOCK.  “Restricted Stock” is Common Stock granted
subject to terms and conditions, including a risk of forfeiture, established by
the Plan Committee pursuant to Article VI of this Plan.

 

2.21         RESTRICTED STOCK UNIT.  A “Restricted Stock Unit” is a right to
receive one share of Common Stock at a future date that has been granted subject
to terms and conditions, including a risk of forfeiture, established by the Plan
Committee pursuant to Article VI of this Plan.

 

2.22         STOCK APPRECIATION RIGHT.  A “Stock Appreciation Right” is a right
to receive, upon exercise of that right, an amount, which may be paid in cash,
shares of Common Stock or a combination thereof in the discretion of the Plan
Committee, equal to the difference between the Fair Market Value of one share of
Common Stock as of the date of exercise and the exercise price for that right as
determined by the Plan Committee on or before the Date of Grant.  Stock
Appreciation Rights may be granted in tandem with Stock Options or other Awards
or may be freestanding.

 

2.23         STOCK OPTION.  A “Stock Option” is a right to purchase from the
Company at any time not more than ten years following the Date of Grant, one
share of Common Stock for an exercise price not less than the Fair Market Value
of a share of Common Stock on the Date of Grant, subject to such terms and
conditions established pursuant to Article V hereof.  Stock Options may be
either Non-Qualified Options or Incentive Stock Options.

 

2.24         SUBSIDIARY CORPORATION.  The terms “Subsidiary” or “Subsidiary
Corporation” mean any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, in which each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain as determined at the point in
time when reference is made to such “Subsidiary” or “Subsidiary Corporation” in
this Plan.

 

ARTICLE III

GRANTING OF AWARDS TO PARTICIPANTS

 

3.1           ELIGIBLE PARTICIPANTS.  Awards may be granted by the Plan
Committee to any employee of the Company or a Subsidiary Corporation, including
any employee who is also a director of the Company or a Subsidiary Corporation. 
Awards other than grants of Incentive Stock Options may also be granted to (a) a
director of the Company who is not an employee of the Company or a Subsidiary
Corporation and (b) any individual or entity, other than an employee, who
provides services to the Company or a Subsidiary Corporation in the capacity of
an advisor or consultant. References in this Plan to “employment” and similar
terms (except “employee”) shall include the providing of services in the
capacity of a director, advisor or consultant, and references to termination of
employment shall mean termination of the relationship (employee, director,
advisor or consultant) under which the Award was granted, even if the person

 

5

--------------------------------------------------------------------------------


 

continues in another relationship. A person who has been engaged by the Company
for employment shall be eligible for Awards other than Incentive Stock Options,
provided such person actually reports for and commences such employment within
90 days after the Date of Grant.  Incentive Stock Options may be granted only to
individuals who are employees on the Date of Grant.

 

3.2           DESIGNATION OF PARTICIPANTS.  At any time and from time to time
during the Plan Year, the Plan Committee may designate the employees of the
Company and its Subsidiaries and other Participants eligible for Awards.

 

3.3           ALLOCATION OF AWARDS.  Contemporaneously with the designation of a
Participant pursuant to Section 3.2 hereof, the Plan Committee shall determine
the size, type and Date of Grant for each Award, taking into consideration such
factors as it deems relevant, which may include the following:

 

(a)           the total number of shares of Common Stock available for Awards
under the Plan;

 

(b)           the work assignment or the position of the Participant and its
sensitivity and/or impact in relationship to the profitability and growth of the
Company and its Subsidiaries; and

 

(c)           the Participant’s performance in reference to such factors.

 

The Plan Committee may grant a Participant only one type of Award or it may
grant any combination of Awards in whatever relationship one to the other, if
any, as the Plan Committee in its discretion so determines.

 

3.4           NOTIFICATION TO PARTICIPANTS AND DELIVERY OF DOCUMENTS.  As soon
as practicable after such determinations have been made, each Participant shall
be notified of (a) his/her designation as a Participant, (b) the Date of Grant,
(c) the number and type of Awards granted to the Participant, (d) in the case of
Performance Awards, the Performance Period and Performance Goals, and (e) in the
case of Restricted Stock or Restricted Stock Units, the Restriction Period. The
Participant shall thereafter be supplied with written evidence of any such
Awards.

 

ARTICLE IV

PERFORMANCE AWARDS

 

4.1           ESTABLISHMENT OF PERFORMANCE GOALS.  Performance Goals applicable
to a Performance Award shall be established by the Plan Committee in its
absolute discretion on or before the Date of Grant and not more than a
reasonable period of time after the beginning of the relevant Performance
Period.  Such Performance Goals may include or be based upon any one or more of
the following criteria:  net sales; comparable store sales; total revenue; gross
margin rate; selling, general and administrative expense rate; earnings before
interest, taxes, depreciation and

 

6

--------------------------------------------------------------------------------


 

amortization; earnings before interest and taxes; earnings before taxes; net
earnings; earnings per share; Target Corporation share price; total shareholder
return; return on equity; return on sales; return on assets; return on invested
capital; cash flow return on investment; economic value added; credit card
segment profitability; credit card segment pre-tax return on invested capital;
credit card spread to LIBOR; operating cash flow; free cash flow; working
capital; interest coverage; net debt to earnings before interest, taxes,
depreciation, amortization and rent expense ratio; debt leverage; and total net
debt.  Performance Goals may be absolute in their terms or be measured against
or in relationship to the performance of other companies or indices, whether
comparably, similarly or otherwise situated to the Company.  Performance Goals
may be based on the Company’s consolidated results or the results of any segment
or other subset of the Company’s business, and may be calculated in accordance
with generally accepted accounting principles or any other management accounting
principle.  At any time prior to distribution of a Performance Award, the Plan
Committee may, in its sole discretion, modify the Performance Goals applicable
to such Performance Award if it determines that unforeseen events have occurred
which have had a substantial effect on the Performance Goals and such unforeseen
events would otherwise make application of the original Performance Goals
unfair; provided, however, that no such change or modification may be made to
the extent it increases the amount of compensation payable to any Participant
who is a “covered employee” within the meaning of Code Section 162(m).

 

4.2           LEVELS OF PERFORMANCE REQUIRED TO EARN PERFORMANCE AWARDS.  At or
about the same time that Performance Goals are established for a specific
period, the Plan Committee shall in its absolute discretion establish the
percentage of the Performance Awards granted for such Performance Period which
shall be earned by the Participant for various levels of performance measured in
relation to achievement of Performance Goals for such Performance Period.

 

4.3           OTHER RESTRICTIONS.  The Plan Committee shall determine the terms
and conditions applicable to any Performance Award, which may include
restrictions on the delivery of Common Stock payable in connection with the
Performance Award and restrictions that could result in the future forfeiture of
all or part of any Common Stock earned. The Plan Committee may provide that
shares of Common Stock issued in connection with a Performance Award be held in
escrow and/or legended.

 

4.4           NOTIFICATION TO PARTICIPANTS.  Promptly after the Plan Committee
has established or modified the Performance Goals with respect to a Performance
Award, the Participant shall be provided with written notice of the Performance
Goals so established or modified.

 

4.5           MEASUREMENT OF PERFORMANCE AGAINST PERFORMANCE GOALS.  The Plan
Committee shall, as soon as practicable after the close of a Performance Period,
determine:

 

7

--------------------------------------------------------------------------------


 

(a)           the extent to which the Performance Goals for such Performance
Period have been achieved; and

 

(b)           the percentage of the Performance Awards earned as a result.

 

Notwithstanding the foregoing, if and to the extent the applicable Performance
Award agreement permits, the Plan Committee may, in its sole discretion, reduce
the percentage of any Performance Award otherwise determined for a Performance
Period, and such reduced percentage shall be the amount earned by the
Participant. All determinations of the Plan Committee shall be absolute and
final as to the facts and conclusions therein made and be binding on all
parties. Promptly after the Plan Committee has made the foregoing determination,
each Participant who has earned Performance Awards shall be notified, in writing
thereof. For all purposes of this Plan, notice shall be deemed to have been
given the date action is taken by the Plan Committee making the determination. 
Participants may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of all or any portion of their Performance Awards during the Performance
Period, except that Performance Awards may be transferable by assignment by a
Participant to the extent provided in the applicable Performance Award
agreement.

 

4.6           TREATMENT OF PERFORMANCE AWARDS EARNED.  Upon the Plan Committee’s
determination that a percentage of any Performance Awards have been earned for a
Performance Period, Participants to whom such earned Performance Awards have
been granted and who have been (or were) in the employ of the Company or a
Subsidiary thereof continuously from the Date of Grant, subject to the
exceptions set forth at Section 4.9 and Section 4.10 hereof, shall be entitled,
subject to the other conditions of this Plan, to payment in accordance with the
terms and conditions of their Performance Awards.  Such terms and conditions may
permit or require that any applicable tax withholding be deducted from the
amount payable.  Performance Awards shall under no circumstances become earned
or have any value whatsoever for any Participant who is not in the employ of the
Company or its Subsidiaries continuously during the entire Performance Period
for which such Performance Award was granted, except as provided at Section 4.9
or Section 4.10 hereof.

 

4.7           DISTRIBUTION.  Distributions payable pursuant to Section 4.6 above
shall be made as soon as practicable after the Plan Committee determines the
Performance Awards have been earned unless the provisions of Section 4.8 hereof
are applicable to a Participant.

 

4.8           DEFERRAL OF RECEIPT OF PERFORMANCE AWARD DISTRIBUTIONS.  With the
consent of the Plan Committee, a Participant who has been granted a Performance
Award may by compliance with the then applicable procedures under the Plan
irrevocably elect in writing to defer receipt of all or any part of any
distribution associated with that Performance Award.  The terms and conditions
of any such deferral, including but not limited to, the period of time for, and
form of, election; the manner and method of payout; the plan and form in which
the deferred amount shall be held; the interest equivalent or other payment that
shall accrue pending its payout; and

 

8

--------------------------------------------------------------------------------


 

the use and form of Dividend Equivalents in respect of stock-based units
resulting from such deferral, shall be as determined by the Plan Committee.  The
Plan Committee may, at any time and from time to time, but prospectively only,
amend, modify, change, suspend or cancel any and all of the rights, procedures,
mechanics and timing parameters relating to such deferrals. An election made
prior to December 31, 2008 to defer receipt of any distribution associated with
a Performance Award relating to Performance Periods ending after December 31,
2004 is subject to the provisions of Appendix A.

 

4.9           NON-DISQUALIFYING TERMINATION OF EMPLOYMENT.  Except for
Section 4.10 hereof, the only exceptions to the requirement of continuous
employment during a Performance Period for Performance Award distribution are
termination of a Participant’s employment by reason of death (in which event the
Performance Award may be transferable by will or the laws of descent and
distribution only to such Participant’s beneficiary designated to receive the
Performance Award or to the Participant’s applicable legal representatives,
heirs or legatees), total and permanent disability, with the consent of the Plan
Committee, normal or late retirement or early retirement, with the consent of
the Plan Committee, or transfer of an executive in a spin-off, with the consent
of the Plan Committee, occurring during the Performance Period applicable to the
subject Performance Award. In such instance a distribution of the Performance
Award shall be made at the end of the Performance Period, and the percentage of
the total Performance Award that would have been earned during the Performance
Period shall be earned and paid out; provided, however, in a spin-off situation
the Plan Committee may set additional conditions, such as, without limiting the
generality of the foregoing, continuous employment with the spin-off entity. If
a Participant’s termination of employment does not meet the criteria set forth
above, but the Participant had at least 15 years of employment with the Company
or a Subsidiary or any combination thereof, the Plan Committee may allow
distribution of the percentage (or a portion thereof) of the total Performance
Award that is earned for the Performance Period, subject to any conditions that
the Plan Committee shall determine.

 

4.10         CHANGE IN CONTROL.  In the event of a Change in Control, the
Performance Period shall be deemed to have ended and a pro rata portion of all
outstanding Performance Awards under the Plan shall be deemed to have been
earned. Specifically, the pro rata amount earned shall be determined by
multiplying 100% of each Performance Award by a fraction, the numerator of which
shall be the number of months that have elapsed in the applicable Performance
Period prior to the Change in Control and the denominator of which shall be the
total number of months in the Performance Period. Distribution of the amount
deemed earned shall be made within ten days after the Change in Control or later
if so provided in the applicable Award agreement, a related deferral election
or, if applicable, Appendix A.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V

STOCK OPTIONS AND

STOCK APPRECIATION RIGHTS

 

5.1           NON-QUALIFIED OPTION.  Non-Qualified Options granted under the
Plan are Stock Options that are not intended to be Incentive Stock Options under
the provisions of Section 422 of the Code. Non-Qualified Options shall be
evidenced by written agreements in such form and not inconsistent with the Plan
as the Plan Committee shall in its sole discretion approve from time to time,
which agreements shall specify the number of shares to which they pertain and
the purchase price of such shares.

 

5.2           INCENTIVE STOCK OPTION.  Incentive Stock Options granted under the
Plan are Stock Options that are intended to be “incentive stock options” under
Section 422 of the Code, and the Plan shall be administered, except with respect
to the right to exercise options after termination of employment, to qualify
Incentive Stock Options issued hereunder as incentive stock options under
Section 422 of the Code. An Incentive Stock Option shall not be granted to an
employee who owns, or is deemed under Section 424(d) of the Code to own, stock
of the Company (or of any parent or Subsidiary of the Company) possessing more
than 10% of the total combined voting power of all classes of stock therein. The
aggregate Fair Market Value (determined as of the time the option is granted) of
the stock with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all incentive
stock option plans of the Company or any parent or Subsidiary of the Company)
shall not exceed $100,000. Incentive Stock Options shall be evidenced by written
agreements in such form and not inconsistent with the Plan as the Plan Committee
shall in its sole discretion approve from time to time, which agreements shall
specify the number of shares to which they pertain and the purchase price of
such shares.

 

5.3          OPTION TERMS.  Stock Options granted under this Plan shall be
subject to the following terms and conditions:

 

(a)           Option Period.  Each Stock Option shall expire and all rights to
purchase shares thereunder shall cease not more than ten years after its Date of
Grant or on such date prior thereto as may be fixed by the Plan Committee, or on
such other date as is provided by this Plan in the event of termination of
employment, death or reorganization.  No Stock Option shall permit the purchase
of any shares thereunder during the first year after its Date of Grant, except
as provided in Section 5.5 hereof or as otherwise determined by the Plan
Committee.

 

(b)           Exercise Price.  The purchase price per share payable upon
exercise of a Stock Option shall not be less than the Fair Market Value of a
share of Common Stock on the Date of Grant of the Stock Option.

 

(c)           Transferability and Termination of Options.  During the lifetime
of an individual to whom a Stock Option is granted, the Stock Option may be
exercised only by such individual and only while such individual is an employee
of the Company or a Subsidiary and only if the Participant has been continuously
so employed by any one or combination thereof since the Date of Grant of the
Stock Option, provided, however, that if the

 

10

--------------------------------------------------------------------------------


 

employment of such Participant by the Company or a Subsidiary Corporation
terminates, the Stock Option may additionally be exercised as follows, or in any
other manner provided by the Plan Committee, but in no event later than ten
years after the Date of Grant of the Stock Option, except as set forth in
(ii) and (v) below:

 

(i)            If a Participant’s termination of employment occurs by reason of
normal or late retirement under any retirement plan of the Company or its
Subsidiaries, such Participant’s Stock Options may be exercised within five
years after the date of such termination of employment.  If a Participant’s
termination of employment occurs by reason of early retirement under any
retirement plan of the Company or its Subsidiaries, or by reason of the transfer
of a Participant in a spin-off, or by reason of total and permanent disability,
as determined by the Plan Committee, without retirement, then such Participant’s
Stock Options shall be exercisable for a period of up to five years after the
date of such termination of employment if the Plan Committee consents to such an
extension.  During the extension period, the right to exercise Stock Options, if
any, accruing in installments, shall continue unless the Plan Committee provides
otherwise; provided, however, that if the Stock Options are Incentive Stock
Options all installments shall be immediately exercisable; and provided further,
that the Plan Committee may set additional conditions, such as, without limiting
the generality of the foregoing, an agreement to not provide services to a
competitor of the Company and its Subsidiaries and/or continuous employment with
a spin-off entity.

 

(ii)           If a Participant’s termination of employment occurs by reason of
death, then such Participant’s outstanding Stock Options shall all become
immediately exercisable and may be exercised within five years after the date of
death or the life of the option, whichever is less, but in the case of
Non-Qualified Options in no event less than one year after the date of death,
unless the Plan Committee provides otherwise.

 

(iii)          If a Participant’s termination of employment occurs for any
reason other than as specified in Section 5.3(c)(i) or (ii) hereof, the
Participant has been employed by the Company or a Subsidiary or any combination
for more than 15 years, and if the Plan Committee so approves, then such
Participant’s Stock Options may be exercised within a period of up to five years
after the date of termination of employment.  During the extension period, the
right to exercise options, if any, accruing in installments shall continue

 

11

--------------------------------------------------------------------------------


 

unless the Plan Committee provides otherwise; provided, however, the Plan
Committee may set additional conditions.

 

(iv)          If a Participant’s termination of employment occurs for any reason
other than as specified in Section 5.3(c)(i) or (ii) hereof and the Plan
Committee has not approved an extension, then, except as provided below and only
with respect to installments that have as of the date of termination already
accrued, such Participant’s Stock Options may be exercised within ninety days
after the date of such termination of employment except in the case of
Participants who would at the time be subject to the provisions of
Section 16(b) of the Exchange Act, in which instance the period of exercise
shall be two hundred ten days after termination.  Notwithstanding the foregoing,
those Participants whose employment is terminated because of deliberate and
serious disloyal or dishonest conduct in the course of employment that justifies
and results in prompt discharge for specific cause under the established
policies and practices of the Company as interpreted by the Plan Committee shall
have no additional period after termination of employment in which to exercise
their options. Examples of such deliberate and serious disloyal or dishonest
conduct would include material unlawful conduct, material and conscious
falsification or unauthorized disclosure of important records, embezzlement or
unauthorized conversion of property, serious violation of conflict of interest
or vendor relations policies, and misuse or disclosure of significant trade
secrets or other information likely to be of use to the detriment of the Company
or its interests.

 

(v)           Rights accruing to a Participant under Sections 5.3(c)(i),
5.3(c)(iii) and 5.3(c)(iv) may, upon the death of a Participant subsequent to
his/her termination of employment, be exercised by his/her duly designated
beneficiary or otherwise by his/her applicable legal representatives, heirs or
legatees to the extent vested in and unexercised or perfected by the Participant
at the date of his/her death.  In the case of Non-Qualified Options, the period
for such exercise shall not expire less than one year after the date of the
Participant’s death, unless the Plan Committee provides otherwise.

 

(vi)          Absence on a leave of absence approved by the Plan Committee shall
not be deemed a termination or interruption of continuous employment for the
purposes of the Plan.

 

No Stock Option shall be assignable or transferable by the individual to whom it
is granted, except that it may be transferable (X) by assignment by the
Participant to the extent provided in the applicable option agreement (or as
subsequently allowed by the Plan Committee), or (Y) by

 

12

--------------------------------------------------------------------------------


 

will or the laws of descent and distribution in accordance with the provisions
of this Plan.  Upon the death of the Participant an option may only be exercised
by such individual’s beneficiary designated to exercise the option or otherwise
by his/her applicable legal representatives, heirs or legatees, and only within
the specific time period set forth above and only to the extent vested in and
unexercised by the Participant at the date of his/her death, except as provided
in Section 5.3(c)(ii).

 

In no event, whether by the Participant directly or by his/her proper assignee
or beneficiary or other representative, shall any option be exercisable at any
time after its expiration date as stated in the option agreement, except as
provided in Section 5.3(c)(ii) and (v).  When an option is no longer exercisable
it shall be deemed for all purposes and without further act to have lapsed and
terminated.  The Plan Committee may, in its sole discretion, determine solely
for the purposes of the Plan that a Participant is permanently and totally
disabled, and the acts and decisions of the Plan Committee made in good faith in
relation to any such determination shall be conclusive upon all persons and
interests affected thereby.

 

(d)           Exercise of Options.  An individual entitled to exercise Stock
Options may, subject to their terms and conditions and the terms and conditions
of the Plan, exercise them in whole or in part by delivery of written notice of
exercise to the Company at its principal office or such other manner as the
Company may direct, specifying the number of whole shares of Common Stock with
respect to which the Stock Options are being exercised.  Before shares may be
issued, payment must be made in full, in legal United States tender, in the
amount of the purchase price of the shares to be purchased at the time and any
amounts for withholding as provided in Section 10.8 hereof; provided, however,
in lieu of paying for the exercise price in cash as described above, the
individual may pay (subject to such conditions and procedures as the Plan
Committee may establish) all or part of such exercise price by tendering (either
actually or by attestation) owned and unencumbered shares of Common Stock
acceptable to the Plan Committee and having a Fair Market Value on the date of
exercise of the Stock Options equal to or less than the exercise price of the
Stock Options exercised, with cash, as set forth above, for the remainder, if
any, of the purchase price; provided, further, that the Plan Committee may
permit a Participant to elect to pay the exercise price by authorizing a third
party to sell shares of Common Stock (or a sufficient portion of the shares)
acquired upon exercise of the Stock Options and remit to the Company a
sufficient portion of the sale proceeds to pay the entire exercise price and any
tax withholding resulting from such exercise.  Subject to rules established by
the Plan Committee, the withholdings required by Section 10.8 hereof may be
satisfied by the Company withholding shares of Common Stock issued on exercise
that have a Fair Market Value on the

 

13

--------------------------------------------------------------------------------


 

date of exercise of the Stock Options equal to or less than the withholding
required by Section 10.8 hereof.

 

(e)           Repricing Prohibited.  Subject to Sections 5.5, 7.3 and 10.7,
outstanding Stock Options granted under this Plan shall not be repriced.

 

5.4           STOCK APPRECIATION RIGHTS.  Stock Appreciation Rights may be
granted to Participants either alone (“freestanding”) or in tandem with other
Awards, including Performance Awards, Stock Options and Restricted Stock.  Stock
Appreciation Rights granted in tandem with Incentive Stock Options must be
granted at the same time as the Incentive Stock Options are granted.  Stock
Appreciation Rights granted in tandem with any other Award may be granted at any
time prior to the earlier of the exercise or expiration of such Award.  Stock
Appreciation Rights granted in tandem with Stock Options shall terminate and no
longer be exercisable upon the termination or exercise of the related Stock
Options.  The Plan Committee shall establish the terms and conditions applicable
to any Stock Appreciation Rights, which terms and conditions need not be uniform
but may not be inconsistent with the terms of the Plan.  Freestanding Stock
Appreciation Rights shall generally be subject to terms and conditions
substantially similar to those described in Section 5.3 for Stock Options,
including the requirements of 5.3(a), (b) and (e) regarding the maximum period,
minimum price and prohibition on repricing.

 

5.5           CHANGE IN CONTROL.  In the event of a Change in Control:

 

(a)           If the Company is the surviving entity and any adjustments
necessary to preserve the value of the Participant’s outstanding Stock Options
and Stock Appreciation Rights have been made, or the Company’s successor at the
time of the Change in Control irrevocably assumes the Company’s obligations
under this Plan or replaces the Participant’s outstanding Stock Options and
Stock Appreciation Rights with stock options and stock appreciation rights
having substantially the same value and having terms and conditions no less
favorable to the Participant than those applicable to the Participant’s Stock
Options and Stock Appreciation Rights immediately prior to the Change in Control
(collectively, an “Equitable Assumption or Replacement”), then such Awards or
their replacement awards shall become immediately exercisable in full only if
within two years after the Change in Control the Participant’s employment:

 

(i)            is terminated without “Cause”, which for purposes of this
Section 5.5 shall mean (x) willful and continued failure to substantially
perform the Participant’s duties (other than failure resulting from incapacity
due to physical or mental illness) after receipt of a written demand for such
performance specifically identifying such failure, or (y) the willful engaging
by the Participant in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company or its successor;

 

(ii)           terminates with “Good Reason”, which for purposes of this
Section 5.5 shall mean any material diminution of the Participant’s position,

 

14

--------------------------------------------------------------------------------


 

authority, duties or responsibilities (including the assignment of duties
materially inconsistent with the Participant’s position or a material increase
in the time Participant is required by the Company or its successor to travel),
any reduction in salary or in the Participant’s aggregate bonus and incentive
opportunities, any material reduction in the aggregate value of the
Participant’s employee benefits (including retirement, welfare and fringe
benefits), or relocation to a principal work site that is more than 40 miles
from the Participant’s principal work site immediately prior to the Change in
Control; or

 

(iii)          terminates under circumstances that entitle the Participant to
accelerated exercisability under any individual employment agreement between the
Participant and the Company, a Subsidiary, or any successor thereof.

 

(b)           If there is no Equitable Assumption or Replacement, then without
any action by the Plan Committee or the Board, each outstanding Stock Option and
Stock Appreciation Right granted under the Plan that has not been previously
exercised or otherwise lapsed and terminated shall become immediately
exercisable in full; provided, however, that the Plan Committee, in its sole
discretion, and without the consent of any Participant affected thereby, may
determine that a cash payment shall be made promptly following the Change in
Control in lieu of all or any portion of the outstanding Stock Options and Stock
Appreciation Rights granted under this Plan.  The amount payable with respect to
each share of Common Stock subject to an affected Stock Option and each affected
Stock Appreciation Right shall equal the excess of the Fair Market Value of a
share of Common Stock immediately prior to such Change in Control over the
exercise price of such Stock Option or Stock Appreciation Right.  After such a
determination by the Plan Committee, each Stock Option and Stock Appreciation
Right, with respect to which a cash payment is to be made shall terminate, and
the Participant shall have no further rights thereunder except the right to
receive such cash payment.

 

ARTICLE VI

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

6.1           RESTRICTION PERIOD.  At the time an Award of Restricted Stock or
Restricted Stock Units is made, the Plan Committee shall establish the terms and
conditions applicable to such Award, including the period of time (the
“Restriction Period”) during which certain restrictions established by the Plan
Committee shall apply to the Award.  The Restriction Period shall not be less
than three years, provided, however, that for Awards to non-employee directors
of the Company, the terms of the Award may allow for the ratable release of the
restrictions over a minimum period of one year. Each such Award, and designated
portions of the same Award, may have a different Restriction Period, at the
discretion of the Plan Committee. Except as permitted or

 

15

--------------------------------------------------------------------------------


 

pursuant to Sections 6.4, 6.5 or 10.7 hereof, the Restriction Period applicable
to a particular Award shall not be changed.

 

6.2           RESTRICTED STOCK TERMS AND CONDITIONS.  Restricted Stock shall be
represented by a stock certificate registered in the name of the Participant
granted such Restricted Stock.  Such Participant shall have the right to enjoy
all shareholder rights during the Restriction Period except that:

 

(a)           The Participant shall not be entitled to delivery of the stock
certificate until the Restriction Period shall have expired.

 

(b)           The Company may either issue shares subject to such restrictive
legends and/or stop-transfer instructions as it deems appropriate or provide for
retention of custody of the Common Stock during the Restriction Period.

 

(c)           The Participant may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the Common Stock during the Restriction
Period, except that it may be transferable by assignment by the Participant to
the extent provided in the applicable Restricted Stock Award agreement.

 

(d)           A breach of the terms and conditions established by the Plan
Committee with respect to the Restricted Stock shall cause a forfeiture of the
Restricted Stock, and any dividends withheld thereon.

 

(e)           Dividends payable in cash or in shares of stock or otherwise may
be either currently paid or withheld by the Company for the Participant’s
account.  At the discretion of the Plan Committee, interest may be paid on the
amount of cash dividends withheld, including cash dividends on stock dividends,
at a rate and subject to such terms as determined by the Plan Committee.

 

Provided, however, and the provisions of Section 6.4 to the contrary
notwithstanding, in lieu of the foregoing, the Plan Committee may provide that
no shares of Common Stock be issued until the Restriction Period is over and
further provide that the shares of Common Stock issued after the Restriction
Period has been completed, be issued in escrow and/or be legended and that the
Common Stock be subject to restrictions including the forfeiture of all or a
part of the shares.

 

6.3           PAYMENT FOR RESTRICTED STOCK.  A Participant shall not be required
to make any payment for Restricted Stock unless the Plan Committee so requires.

 

16

--------------------------------------------------------------------------------


 

6.4           FORFEITURE PROVISIONS.  Subject to Section 6.5, in the event a
Participant terminates employment during a Restriction Period for the
Participant’s Restricted Stock or Restricted Stock Units, such Awards will be
forfeited; provided, however, that the Plan Committee may provide for proration
or full payout in the event of (a) a termination of employment because of normal
or late retirement, (b) with the consent of the Plan Committee, early retirement
or spin-off, (c) death, (d) total and permanent disability, as determined by the
Plan Committee, (e) with the consent of the Plan Committee, termination of
employment after 15 years of employment with the Company or a Subsidiary or any
combination thereof, or (f) in the case of a non-employee director, a departure
from the Board following the completion of the director’s term of office, all
subject to any other conditions the Plan Committee may determine. Any Restricted
Stock Unit that is not, in all cases, due and payable not later than the
15th day of the third month following the calendar year, or if later, the
Company’s fiscal year, in which the Restricted Stock Unit ceases to be subject
to a “substantial risk of forfeiture” within the meaning Section 409A of the
Code, will be subject to the provisions of Appendix A.

 

6.5           CHANGE IN CONTROL.  In the event of a Change in Control,
restrictions on a fraction of each Participant’s outstanding Restricted Stock
and Restricted Stock Units granted under the Plan will lapse.  The numerator of
such fraction with respect to an Award shall be the number of months that have
elapsed in the applicable Restriction Period prior to the Change in Control and
the denominator shall be the number of months in such Restriction Period.
Distribution of any shares not previously distributed shall be made within ten
days after the Change in Control or later if so provided in the applicable Award
agreement, a related deferral election or if applicable, Appendix A.

 

6.6           DEFERRAL OF RECEIPT OF RESTRICTED STOCK UNITS.  With the consent
of the Plan Committee, a Participant who has been granted a Restricted Stock
Unit may by compliance with the then applicable procedures under the Plan
irrevocably elect in writing to defer receipt of all or any part of any
distribution associated with that Award.  The terms and conditions of any such
deferral, including but not limited to, the period of time for, and form of,
election; the manner and method of payout; the plan and form in which the
deferred amount shall be held; the interest equivalent or other payment that
shall accrue pending its payout; and the use and form of Dividend Equivalents in
respect of stock-based units resulting from such deferral, shall be as
determined by the Plan Committee.  The Plan Committee may, at any time and from
time to time, but prospectively only, amend, modify, change, suspend or cancel
any and all of the rights, procedures, mechanics and timing parameters relating
to such deferrals. An election made prior to December 31, 2008 to defer receipt
of any distribution associated with a Restricted Stock Unit relating to a
Restriction Period ending after December 31, 2004 is subject to the provisions
of Appendix A.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VII

SHARES OF STOCK SUBJECT TO THE PLAN; MAXIMUM AWARDS

 

7.1           SHARES AVAILABLE.  Subject to the other provisions of this
Article VII, the total number of shares available for grant as Awards pursuant
to the Plan shall not exceed in the aggregate 81,000,000 shares of Common
Stock.  (This limit includes the 44,000,000 shares that were originally made
available under this Plan.)  Solely for the purpose of applying the limitation
in the preceding sentence and subject to the replenishment and adjustment
provisions of Sections 7.2 and 7.3 below:

 

(a)           each Award granted under this Plan prior to May 19, 2004 (the date
the Plan was last approved by shareholders) shall reduce the number of shares
available for grant by one share for every one share granted;

 

(b)           each Stock Option or Stock Appreciation Right granted under this
Plan on or after May 19, 2004 shall reduce the number of shares available for
grant by one share for every one share granted;

 

(c)           each Award granted under this Plan on or after May 19, 2004 that
may result in the issuance of Common Stock, other than a Stock Option, Stock
Appreciation Right, or Dividend Equivalent, shall reduce the number of shares
available for grant by two shares for every one share granted;

 

(d)           each Dividend Equivalent that the Corporation has determined may
result in the issuance of Common Stock shall reduce the number of shares
available for grant by two shares for every share that would be issuable if the
accumulated value of the Dividend Equivalent were converted into Common Stock at
Fair Market Value, but such reduction shall only occur if the corresponding
dividends payable to shareholders were paid in cash; and

 

(e)           if Awards are granted in tandem, so that only one of the Awards
may actually be exercised, only the Award that results in the greater reduction
in the number of shares available for grant shall result in a reduction of the
shares so available, and the other Award shall be disregarded.

 

Shares available for grant under the Plan may be authorized and unissued shares,
treasury shares held by the Company or shares purchased or held by the Company
or a Subsidiary for purposes of the Plan, or any combination thereof.  Shares
issued upon assumption or conversion of outstanding stock-based awards granted
by an acquired company shall be disregarded in applying the limitation set forth
in this Section 7.1.

 

7.2           SHARES AGAIN AVAILABLE.  In the event all or any portion of an
Award is forfeited or cancelled, expires, is settled for cash, or otherwise does
not result in the issuance of all or a portion of the shares subject to the
Award in connection with the exercise or settlement of such Award, the number of
shares not issued that were deducted for such Award pursuant to Section 7.1
above shall be restored and may again be used for Awards under the Plan. If a
Participant uses shares of Common Stock to pay a purchase or exercise price or
tax withholding, either by having the Company withhold shares or tendering
shares (either actually or by attestation), an equal number of such shares shall

 

18

--------------------------------------------------------------------------------


 

be restored and may again be used for Awards under the Plan.  In addition,
shares may be reacquired on the open market by the Company using the Cash
Proceeds received by the Company from the exercise on or after May 19, 2004 of
Stock Options granted under the Plan to restore an equal number of shares that
may again be used for Awards under the Plan; provided, however, that the number
of shares so restored does not exceed the number that could be purchased at Fair
Market Value with the Cash Proceeds on the date of exercise of the Stock Option
giving rise to such Cash Proceeds.

 

If one of the events described in the first sentence of the preceding paragraph
occurs with respect to an award that was granted under a Prior Plan (as defined
in Section 10.11) but was outstanding on May 19, 2004, the total number of
shares available for grant under this Plan shall be increased by one share for
each share subject to that award that is not issued.

 

Notwithstanding anything in this Section 7.2 to the contrary and solely for
purposes of determining whether shares are available for the issuance of
Incentive Stock Options, the maximum aggregate number of shares that may be
granted under this Plan shall be determined without regard to any shares
restored pursuant to this Section 7.2 that, if taken into account, would cause
the Plan to fail the requirement under Code Section 422 that the Plan designate
the maximum aggregate number of shares that may be issued.

 

7.3           RELEVANT CHANGE ADJUSTMENTS.  In the event of any equity
restructuring (within the meaning of Financial Accounting Standards No. 123
(revised 2004)) other than: (1) any distribution of securities or other property
by the Company to shareholders in a spin-off or split-up that does not qualify
as a tax-free spin-off or split-up under Section 355 of the Code (or any
successor provision of the Code); or (2) any cash dividend (including
extraordinary cash dividends), appropriate adjustments in the number of shares
available for grant and in any outstanding Awards, including adjustments in the
size of the Award and in the exercise price per share of Stock Options and Stock
Appreciation Rights, shall be made by the Plan Committee to give effect to such
equity restructuring to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. No such
adjustment shall be required to reflect the events described in clauses (1) and
(2) above, or any other change in capitalization that does not constitute an
equity restructuring, however such adjustment may be made: (x) if necessary to
comply with Section 409A of the Code, the adjustment qualifies as a substitution
or assumption under Treasury Regulation Section 1.424-1; and (y) the Plan
Committee affirmatively determines, in its discretion, that such an adjustment
is appropriate.

 

7.4           MAXIMUM PER PARTICIPANT AWARD.  During any consecutive thirty-six
month period, no Participant may receive Awards that, in the aggregate, could
result in that Participant receiving, earning or acquiring, subject to the
adjustments described in Section 7.3:

 

19

--------------------------------------------------------------------------------


 

(a)           Stock Options and Stock Appreciation Rights for, in the aggregate,
more than 4,000,000 shares of Common Stock;

(b)           Performance Shares, Restricted Stock and Restricted Stock Units
for, in the aggregate, more than 700,000 shares of Common Stock;

(c)           A number of Dividend Equivalents greater than the number of shares
of Common Stock the Participant could receive, earn or acquire in connection
with the related stock-based Awards granted to the Participant; and

(d)           Performance Units with a value exceeding $15,000,000.

 

In addition, during any consecutive thirty-six month period, no Participant who
is a non-employee director may receive Awards that, in the aggregate, could
result in that Participant receiving, earning or acquiring, subject to the
adjustments described in Section 7.3, more than 75,000 shares of Common Stock. 
For purposes of applying the limits described in this Section 7.4, if Awards
subject to the same limit are granted in tandem, so that only one of the Awards
may actually be exercised, only one of the Awards shall be counted.

 

ARTICLE VIII

ADMINISTRATION

 

8.1           PLAN COMMITTEE.  The Plan will be administered by a committee of
two or more members of the Compensation Committee of the Board who are appointed
from time to time by the Board and who are outside, independent Board members
who, in the judgment of the Board, are qualified to administer the Plan as
contemplated by (a) Rule 16b-3 of the Securities and Exchange Act of 1934 (or
any successor rule), (b) Section 162(m) of the Code, as amended, and the
regulations thereunder (or any successor Section and regulations), and (c) any
rules and regulations of a stock exchange on which Common Stock is traded.  Any
member of the committee administering the Plan who does not satisfy or ceases to
satisfy the qualifications set out in the preceding sentence may recuse himself
or herself from any vote or other action taken by such committee.  The Board
may, at any time and in its complete discretion, remove any member of such
committee and may fill any vacancy on such committee.

 

8.2           POWERS.  The Plan Committee shall have and exercise all of the
powers and responsibilities granted expressly or by implication to it by the
provisions of the Plan.  Subject to and as limited by such provisions, the Plan
Committee may from time to time enact, amend and rescind such rules, regulations
and procedures with respect to the administration of the Plan as it deems
appropriate or convenient.

 

8.3           INTERPRETATION.  All questions arising under the Plan, any Award
agreement, or any rule, regulation or procedure adopted by the Plan Committee
shall be determined by the Plan Committee, and its determination thereof shall
be conclusive and binding upon all parties.

 

20

--------------------------------------------------------------------------------


 

8.4           COMMITTEE PROCEDURE.  Any action required or permitted to be taken
by the Plan Committee under the Plan shall require the affirmative vote of a
majority of a quorum of the members of the Plan Committee.  A majority of all
members of the Plan Committee shall constitute a “quorum” for Plan Committee
business. The Plan Committee may act by written determination instead of by
affirmative vote at a meeting, provided that any written determination shall be
signed by all members of the Plan Committee, and any such written determination
shall be as fully effective as a majority vote of a quorum at a meeting.

 

8.5           DELEGATION.  The Plan Committee may delegate all or any part of
its authority under the Plan to a subcommittee of directors and/or officers of
the Company for purposes of determining and administering Awards granted to
persons who are not then subject to the reporting requirements of Section 16 of
the Exchange Act.

 

ARTICLE IX

REDUCTION IN AWARDS

 

9.1           WHEN APPLICABLE.  Anything in this Plan to the contrary
notwithstanding, the provisions of this Article IX shall apply to a Participant
if an independent auditor selected by the Plan Committee (the “Auditor”)
determines that each of (a) and (b) below are applicable.

 

(a)           Payments or distributions hereunder, determined without
application of this Article IX, either alone or together with other payments in
the nature of compensation to the Participant which are contingent on a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, or otherwise (but after any
elimination or reduction of such payments under the terms of the Company’s
Officer Income Continuance Policy Statement, as amended), would result in any
portion of the payments hereunder being subject to an excise tax on excess
parachute payments imposed under Section 4999 of the Code.

 

(b)           The excise tax imposed on the Participant under Section 4999 of
the Code on excess parachute payments, from whatever source, would result in a
lesser net aggregate present value of payments and distributions to the
Participant (after subtraction of the excise tax) than if payments and
distributions to the Participant were reduced to the maximum amount that could
be made without incurring the excise tax.

 

9.2           REDUCED AMOUNT.  Under this Article IX the payments and
distributions under this Plan shall be reduced (but not below zero) so that the
present value of such payments and distributions shall equal the Reduced Amount.
The “Reduced Amount” (which may be zero) shall be an amount expressed in present
value which maximizes the aggregate present value of payments and distributions
under this Plan

 

21

--------------------------------------------------------------------------------


 

which can be made without causing any such payment to be subject to the excise
tax under Section 4999 of the Code. The determinations and reductions under this
Section 9.2 shall be made after eliminations or reductions, if any, have been
made under the Company’s Officer Income Continuance Policy Statement, as
amended.

 

9.3           PROCEDURE.  If the Auditor determines that this Article IX is
applicable to a Participant, it shall so advise the Plan Committee in writing.
The Plan Committee shall then promptly give the Participant notice to that
effect together with a copy of the detailed calculation supporting such
determination which shall include a statement of the Reduced Amount. Such notice
shall also include a description of which and how much of the Awards shall be
eliminated or reduced (as long as their aggregate present value equals the
Reduced Amount). For purposes of this Article IX, Awards shall be reduced in the
following order: (1) Stock Options with an exercise price above the then Fair
Market Value of a share of Common Stock that have a positive value for purposes
of Section 280G of the Code, as determined under applicable IRS guidance;
(2) pro rata among Awards that constitute deferred compensation subject to
Section 409A of the Code; and (3) if a further reduction is necessary to reach
the Reduced Amount, among the Awards that are not subject to Section 409A of the
Code. Present value shall be determined in accordance with Section 280G of the
Code. All the foregoing determinations made by the Auditor under this Article IX
shall be made as promptly as practicable after it is determined that excess
parachute payments (as defined in Section 280G of the Code) will be made to the
Participant if an elimination or reduction is not made. As promptly as
practicable, the Company shall provide to or for the benefit of the Participant
such amounts and shares as are then due to the Participant under this Plan and
shall promptly provide to or for the benefit of the Participant in the future
such amounts and shares as become due to the Participant under this Plan.

 

9.4           CORRECTIONS.  As a result of the uncertainty in the application of
Section 280G of the Code at the time of the initial determination by the Auditor
hereunder, it is possible that payments or distributions under this Plan will
have been made which should not have been made (“Overpayment”) or that
additional payments or distributions which will have not been made could have
been made (“Underpayment”), in each case, consistent with the calculation of the
Reduced Amount hereunder. In the event that the Auditor, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant which the Auditor believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Participant which the Participant
shall repay together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant if and to the extent such payment would not reduce
the amount which is subject to the excise tax under Section 4999 of the Code. In
the event that the Auditor, based upon controlling precedent, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid to or
for the benefit of the Participant together with interest at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

22

--------------------------------------------------------------------------------


 

9.5           NON-CASH BENEFITS.  In making its determination under this
Article IX, the value of any non-cash benefit shall be determined by the Auditor
in accordance with the principles of Section 280G(d)(3) of the Code.

 

9.6           DETERMINATIONS BINDING.  All determinations made by the Auditor
under this Article IX shall be binding upon the Company, the Plan Committee and
the Participant.

 

ARTICLE X

GENERAL PROVISIONS

 

10.1         AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time amend,
suspend, discontinue or terminate the Plan (including the making of any
necessary enabling, conforming and procedural amendments to the Plan to
authorize and implement the granting of Incentive Stock Options or other income
tax preferred stock options which may be authorized by federal law subsequent to
the effective date of this Plan); provided, however, that no amendment by the
Board shall, without further approval of the shareholders of the Company,
increase the total number of shares of Common Stock which may be made subject to
the Plan, except as provided at Section 7.3 hereof, or make any other change for
which shareholder approval is required by law or under the applicable rules of
the New York Stock Exchange.  No action taken pursuant to this Section 10.1 of
the Plan shall, without the consent of the Participant, adversely affect any
Awards which have been previously granted to a Participant except pursuant to
Section 10.5 of the Plan.

 

10.2         NON-ALIENATION OF RIGHTS AND BENEFITS.  Except as expressly
provided herein, no right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such right or benefit. If any Participant or beneficiary
hereunder should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge any right or benefit hereunder (other than as
expressly provided herein), then such right or benefit shall, in the sole
discretion of the Plan Committee, cease and in such event the Company may hold
or apply the same or any or no part thereof for the benefit of the Participant
or beneficiary, his/her spouse, children or other dependents or any of them in
any such manner and in such proportion as the Plan Committee in its sole
discretion may deem proper.

 

10.3         NO RIGHTS AS SHAREHOLDER.  The granting of Awards under the Plan
shall not entitle a Participant or any other person succeeding to his/her
rights, to any dividend, voting or other right as a shareholder of the Company
unless and until the issuance of a stock certificate to the Participant or such
other person pursuant to the provisions of the Plan and then only subsequent to
the date of issuance thereof.

 

23

--------------------------------------------------------------------------------


 

10.4         LIMITATION OF LIABILITY OR OBLIGATION OF THE COMPANY.  As
illustrative only of the limitations of liability or obligation of the Company
and not intended to be exhaustive thereof, nothing in the Plan shall be
construed:

 

(a)           to give any employee of the Company any right to be granted any
Award other than at the sole discretion of the Plan Committee;

 

(b)           to give any Participant any rights whatsoever with respect to
shares of Common Stock except as specifically provided in the Plan;

 

(c)           to limit in any way the right of the Company or any Subsidiary to
terminate, change or modify, with or without cause, the employment of any
Participant at any time; or

 

(d)           to be evidence of any agreement or understanding, express or
implied, that the Company or any Subsidiary will employ any Participant in any
particular position at any particular rate of compensation or for any particular
period of time.

 

Payments and other benefits received by a Participant under an Award shall not
be deemed part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee benefit plan, contract or similar arrangement provided by the Company
or any Subsidiary, unless expressly so provided by such other plan, contract or
arrangement or the Plan Committee determines that an Award or portion of an
Award should be included to reflect competitive compensation practices or to
recognize that an Award has been made in lieu of a portion of competitive cash
compensation.

 

10.5         GOVERNMENT REGULATIONS.  Notwithstanding any other provisions of
the Plan seemingly to the contrary, the obligation of the Company with respect
to Awards granted under the Plan shall at all times be subject to any and all
applicable laws, rules and regulations and such approvals by any government
agencies as may be required or deemed by the Board or Plan Committee as
reasonably necessary or appropriate for the protection of the Company.

 

In connection with any sale, issuance or transfer hereunder, the Participant
acquiring the shares shall, if requested by the Company, give assurances
satisfactory to counsel of the Company that the shares are being acquired for
investment and not with a view to resale or distribution thereof and assurances
in respect of such other matters as the Company may deem desirable to assure
compliance with all applicable legal requirements.

 

10.6         NON-EXCLUSIVITY OF THE PLAN.  Neither the adoption of the Plan by
the Board nor the submission of the Plan to shareholders of the Company for
approval shall be construed as creating any limitations on the power or
authority of the Board to

 

24

--------------------------------------------------------------------------------


 

adopt such other or additional incentive or other compensation arrangements of
whatever nature as the Board may deem necessary or desirable or preclude or
limit the continuation of any other plan, practice or arrangement for the
payment of compensation or fringe benefits to employees generally, or to any
class or group of employees, which the Company or any Subsidiary now has
lawfully put into effect, including, without limitation, any retirement,
pension, savings, profit sharing or stock purchase plan, insurance, death and
disability benefits, and executive short term incentive plans.

 

10.7         REORGANIZATION.  In case the Company is merged or consolidated with
another corporation, or in case the property or stock of the Company is acquired
by another corporation, or in case of a separation, reorganization or
liquidation of the Company (for purposes hereof any such occurrence being
referred to as an “Event”), the Plan Committee or a comparable committee of any
corporation assuming the obligations of the Company hereunder, shall either:

 

(a)           make appropriate provision for the protection of any outstanding
stock-based Awards granted thereunder by the substitution on an equitable basis
of appropriate stock, stock units, stock options or stock appreciation rights of
the Company, or of the merged, consolidated or otherwise reorganized corporation
which will be issuable in respect to the Awards.  Stock to be issued pursuant to
such substitute awards shall be limited so that the excess of the aggregate fair
market value of the shares subject to such substitute awards immediately after
such substitution over the purchase price thereof (if any) is not more than the
excess of the aggregate fair market value of the shares subject to such
substitute awards immediately before such substitution over the purchase price
thereof (if any); or

 

(b)           upon written notice to the Participant, declare that all
Performance Awards granted to the Participant are deemed earned, that the
Restriction Period of all Restricted Stock and Restricted Stock Units has been
eliminated and that all outstanding Stock Options and Stock Appreciation Rights
shall accelerate and become exercisable in full but that all outstanding Stock
Options and Stock Appreciation Rights, whether or not exercisable prior to such
acceleration, must be exercised within the period of time set forth in such
notice or they will terminate.  In connection with any declaration pursuant to
this Section 10.7(b), the Plan Committee may, but shall not be obligated to,
cause a cash payment to be made to each Participant who holds a Stock Option or
Stock Appreciation Right that is terminated in an amount equal to the product
obtained by multiplying (x) the amount (if any) by which the Event Proceeds Per
Share (as hereinafter defined) exceeds the exercise price per share covered by
such Stock Option times (y) the number of shares of Common Stock covered by such
Stock Option or Stock Appreciation Right.  For purposes of this Section 10.7(b),
“Event Proceeds Per Share” shall mean the cash plus the fair market value, as
determined in good faith by the Plan Committee, of the non-cash

 

25

--------------------------------------------------------------------------------


 

consideration to be received per share by the shareholders of the Company upon
the occurrence of the Event.

 

10.8         WITHHOLDING TAXES, ETC.  All distributions under the Plan shall be
subject to any required withholding taxes and other withholdings and, in case of
distributions in Common Stock, the Participant or other recipient may, as a
condition precedent to the delivery of Common Stock, be required to pay to
his/her participating employer the excess, if any, of the amount of required
withholding over the withholdings, if any, from any distributions in cash under
the Plan.  All or a portion of such payment may, in the discretion of the Plan
Committee and upon the election of the Participant, be made (a) by withholding
from shares that would otherwise be delivered to the Participant a number of
shares sufficient to satisfy the remaining required tax withholding or (b) by
tendering (either actually or by attestation) owned and unencumbered shares of
Common Stock acceptable to the Plan Committee and having a Fair Market Value on
the date of tender equal to or less than the remaining required tax
withholding.  No distribution under the Plan shall be made in fractional shares
of Common Stock, but the proportional market value thereof shall be paid in
cash.

 

10.9         GENERAL RESTRICTION.  Each Award shall be subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration or qualification of the shares subject to such
option and/or right upon any securities exchange or under any state or federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with the granting of such Award
or the issue or purchase of shares respectively thereunder, such Award may not
be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board.

 

10.10       USE OF PROCEEDS.  The proceeds derived by the Company from the sale
of the stock pursuant to Awards granted under the Plan shall constitute general
funds of the Company.

 

10.11       PRIOR PLANS.  Notwithstanding the adoption of this Plan by the
Board, the Company’s Executive Long Term Incentive Plan of 1981 and the Director
Stock Option Plan of 1995, as the same have been amended from time to time (the
“Prior Plans”), shall remain in effect, and all grants and awards heretofore
made under the Prior Plans shall be governed by the terms of the Prior Plans.
The Plan Committee shall not, however, make any additional grants pursuant to
the Prior Plans.

 

10.12       DURATION OF PLAN.  This Plan shall remain in effect until the
earliest of the following events occurs: (a) distribution of all shares of
Common Stock subject to the Plan, (b) termination of this Plan pursuant to
Section 10.1 hereof, or (c) May 19, 2014; provided, however, that Awards made
before the termination or expiration of this Plan may be exercised, vested,
settled or otherwise effectuated after such date in accordance with the terms of
such Awards.

 

26

--------------------------------------------------------------------------------


 

10.13       SEVERABILITY.  In the event any provision of this Plan shall be held
to be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

10.14       GOVERNING LAW.  To the extent that federal laws do not otherwise
control, this Plan and all determinations made and actions taken pursuant to
this Plan shall be governed by the laws of Minnesota and construed accordingly.

 

10.15       HEADINGS.  The headings of the Articles and their subparts in this
Plan are for convenience of reading only and are not meant to be of substantive
significance and shall not add to or detract from the meaning of such Article or
subpart to which it refers.

 

10.16       STOCK CERTIFICATES.  Notwithstanding anything in the Plan to the
contrary, to the extent the Plan provides for the issuance of stock certificates
to reflect the issuance of shares of Common Stock or Restricted Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange on
which the Common Stock is traded.

 

27

--------------------------------------------------------------------------------


 

APPENDIX A

 

A-1         PURPOSE AND EFFECT. This Appendix A to the Target Corporation
Long-Term Incentive Plan modifies the terms of any deferred Performance Award
and any Restricted Stock Unit that is subject to Section 409A of the Code that
was awarded prior to December 31, 2008 and that is paid or payable after
December 31, 2008. The provisions of this Appendix A will supersede any
inconsistent terms of any award that is covered by this Appendix A. Awards
covered by this Appendix A (collectively referred to herein as “Appendix A
Awards”) include:

 

(a)   Any Performance Award deferred prior to December 31, 2008 for a
Performance Period ending after December 31, 2004 (“Deferred Performance Share
Unit”);

 

(b)   Any Restricted Stock Unit (other than a Deferred Restricted Stock Unit
defined below) for which distribution is not, in all cases, due and payable not
later than the 15th day of the third month following the calendar year, or if
later, the Company’s fiscal year, in which the Restricted Stock Unit ceases to
be subject to a “substantial risk of forfeiture” within the meaning of
Section 409A of the Code; and

 

(c)   Any Restricted Stock Unit relating to a Restriction Period ending after
December 31, 2004 for which an election was made prior to December 31, 2008 to
defer receipt of any distribution associated with such Restricted Stock Unit
(“Deferred Restricted Stock Unit”).

 

A-2         DEFINITIONS. The capitalized terms in this Addendum that are not
defined below, shall have the same meaning as in the Agreement, or, if not
defined in the Agreement, as defined in the Plan.

 

(a)   Company. For purposes of this Addendum, Company includes any person that
would be treated as a single employer with the Company under Section 414(b) or
414(c) of the Code.

 

(b)   Disabled. An employee Participant will be Disabled if, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, Participant (i) is unable to engage in any substantial
gainful activity or (ii) is receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company. An employee Participant will be deemed to be Disabled
if he or she is determined to be totally disabled by the Social Security
Administration.

 

(c)   Termination of Employment. For purposes of determining an employee
Participant’s entitlement to payment of an Appendix A Award, “Termination

 

28

--------------------------------------------------------------------------------


 

of Employment” means a severance of such Participant’s employment relationship
with the Company, for any reason. For purposes of determining when a
distribution will be made under Appendix A, a “Termination of Employment” will
be deemed to occur if, based on the relevant facts and circumstances to the
Participant, the Company and Participant reasonably anticipate that future
services to be performed by the Participant for the Company will permanently
decrease to no more than 20% of the average level of services performed over the
immediately preceding 36-month period. A bona fide leave of absence that is six
months or less, or during which an individual retains a reemployment right, will
not cause a Termination of Employment. In the case of a leave of absence without
a right of reemployment that exceeds the time periods described in this
paragraph, a Termination of Employment will be deemed to occur once the leave of
absence exceeds six months. Notwithstanding the foregoing, a Termination of
Employment shall not occur unless such termination also qualifies as a
“separation from service,” as defined under Section 409A of the Code and related
guidance thereunder.

 

(d)   Trust. Trust means the Target Corporation Deferred Compensation Trust,
established by agreement dated January 1, 2005, by and between the Company and
State Street Bank and Trust Company, as amended, or similar trust agreement.

 


A-3         PAYMENT OF EMPLOYEE PARTICIPANT’S RESTRICTED STOCK UNITS. THE VESTED
AMOUNT OF AN EMPLOYEE PARTICIPANT’S RESTRICTED STOCK UNITS AND DEFERRED
RESTRICTED STOCK UNITS SHALL CONVERT TO SHARES OF COMMON STOCK AND SHALL BE
ISSUED TO OR ON BEHALF OF THE PARTICIPANT UPON THE EARLIER OF THE FOLLOWING:


 

(a)   the employee Participant’s death;

 

(b)   the date the employee Participant becomes Disabled;

 

(c)   for a Participant’s Deferred Restricted Stock Units, the later of the
Vesting Date or the first day of the month next following the date that is six
(6) months after the employee Participant’s Termination of Employment; and for a
Participant’s Restricted Stock Units that are not Deferred Restricted Stock
Units, the earlier of the Vesting Date or the first day of the month next
following the date that is six (6) months after the employee Participant’s
Termination of Employment; or

 

(d)   the termination and liquidation of employee Participant’s Restricted Stock
Units or Deferred Restricted Stock Units under Section A-7 below.

 

Payments under Paragraphs (a), (b) and (c) will be made within 90 days of such
distribution event and payment on account of Paragraph (d) will be made in
accordance with Section A-7.

 

29

--------------------------------------------------------------------------------


 

A-4         PAYMENT OF NON-EMPLOYEE DIRECTOR PARTICIPANT’S RESTRICTED STOCK
UNITS. The vested amount of a non-employee director Participant’s Restricted
Stock Units shall convert to shares of Common Stock and shall be issued to or on
behalf of the Participant upon the earlier of the following:

 

(a) the date of the Participant’s death; or

 

(b) the date the non-employee director Participant ceases to be a member of the
Board of Directors of the Company, provided the Participant has ceased all
contractual relationships as an independent contractor with the Company and has
experienced a “separation from service” under Section 409A of the Code, provided
further, if the Participant is a “specified employee,” as defined under
Section 409A of the Code, on the date of his or her separation from service,
payment will be suspended for six (6) months following the Participant’s
separation from service, or, if earlier, until the Participant’s death.

 

A-5         PAYMENT OF DEFERRED PERFORMANCE AWARD.  The vested amount of the
percentage of a Participant’s Deferred Performance Share Units shall convert to
shares of Common Stock and shall be issued to or on behalf of a Participant as
soon as practicable, but not more than 90 days, after the later of the
following:

 

(a) the end of the Performance Period; or

 

(b) the first of the following events to occur:

 

(1)           the Participant’s death;

(2)           the date the Participant becomes Disabled;

(3)           the first day of the month next following the date that is six
(6) months after the Participant’s Termination of Employment;

(4)           the fixed distribution date, if any, designated by the Participant
pursuant to a written distribution election made in accordance with Plan
procedures; or

(5)           the termination and liquidation of the Participant’s Deferred
Performance Share units under Section A-7 below.

 


A-6         FUNDING UPON A CHANGE IN CONTROL. IN THE EVENT A CHANGE IN CONTROL
CAUSES THE TRUST TO BE FUNDED, THE COMPANY SHALL:


 

(a)           determine the amount of the Company’s obligation to Participants
who are entitled to a distribution of Appendix A Awards, by multiplying the
number of Units earned as of the Change in Control by the Fair Market Value of
one share of Common Stock on the date of the Change in Control;

 

(b)           credit the amounts determined in paragraph (a) to a bookkeeping
account in the name of each applicable Participant;

 

30

--------------------------------------------------------------------------------


 

(c)           on and after the date of the Change in Control, credit to such
bookkeeping accounts investment earnings at an annual rate equal to the sum of
the 10-Year United States Treasury Note rate plus 2%.  The 10-Year United States
Treasury Note rate will be determined on the date of the Change in Control, or
if no such rate is available on that date, the immediately preceding date such
rate is available, and such rate will be reset each calendar quarter as
necessary; and

 

(d)           transfer cash or other property to the Trust as provided under the
Trust.  Such transfer shall be made to the extent permitted by, subject to, and
in accordance with, the terms of the Trust.

 


A-7         AWARD TERMINATION AND LIQUIDATION ON ACCOUNT OF A CHANGE IN
CONTROL.  UPON A CHANGE IN CONTROL THE APPENDIX A AWARDS WILL TERMINATE AND
PAYMENT OF ALL AMOUNTS UNDER SUCH AWARDS WILL BE ACCELERATED IF AND TO THE
EXTENT PROVIDED IN THIS SECTION A-7.


 

(a)   The Appendix A Awards will be terminated effective as of the first date on
which there has occurred both (i) a Change in Control under Section 2.4(a) and
(ii) a funding of the Trust on account of such Change in Control (referred to
herein as the “Appendix A termination effective date”) unless, prior to such
Appendix A termination effective date the Board affirmatively determines that
the Appendix A Awards will not be terminated as of such effective date. The
Board will be deemed to have taken action to irrevocably terminate the Appendix
A Awards as of the Appendix A termination effective date by its failure to
affirmatively determine that the Appendix A Awards will not terminate as of such
date.

 

(b)   The determination by the Board under paragraph (a) constitutes a
determination that such termination will satisfy the requirements of
Section 409A of the Code, including an agreement by the Company that it will
take such additional action or refrain from taking such action as may be
necessary to satisfy the requirements necessary to terminate and liquidate the
Appendix A Awards under paragraph (c) below.

 

(c)   In the event the Board does not affirmatively determine not to terminate
the Appendix A Awards as provided in paragraph (a), such termination shall be
subject to either (1) or (2) as follows:

 

1.     If the Change in Control qualifies as a “change in control event” under
Section 409A of the Code, payment of all Appendix A Awards will be accelerated
and made in a lump sum as soon as administratively practicable but not more than
90 days following the Appendix A termination effective date, provided the
requirements of Treasury Regulation Section 1.409A-3(j)(4)(ix)(B) have been
satisfied.

 

31

--------------------------------------------------------------------------------


 

2.     If the Change in Control does not qualify as a “change in control event”
for purposes of Section 409A of the Code, payment of all Appendix A Awards will
be accelerated and made in a lump sum as soon as administratively practicable
but not more than 60 days following the 12 month anniversary of the Appendix A
termination effective date, provided, the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(ix)(C) have been satisfied.

 

A-8         LIMITATIONS ON TRANSFER. Awards subject to this Appendix A may not
be assigned or transferred by a Participant during their lifetime, other than to
a former spouse incident to divorce if and to the extent required by a qualified
domestic relations order and permitted under the terms of the applicable Award
agreement, and the Awards shall not be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or hypothecation, execution, attachment or
similar process. Any attempt to anticipate, alienate, sell, assign, transfer,
pledge, encumber, hypothecate, charge or otherwise dispose of an Award in a
manner contrary to the provisions hereof, and the levy of any attachment or
similar process upon the awards, shall be null and void.

 

32

--------------------------------------------------------------------------------